Citation Nr: 0408327	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral macular disturbance with chorioretinitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




REMAND

The veteran had active service from June 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by 
which the RO granted service connection for bilateral macular 
disturbance and bilateral chorioretinitis.  A noncompensable 
evaluation was assigned effective June 1, 2001.  By a March 
2003 rating decision, the RO found clear and unmistakable 
error as to the February 2003 decision and revised it to 
assign a 10 percent disability evaluation effective June 1, 
2001.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
characterized the issue on appeal as set forth on the 
preceding page.

On September 25, 2003, the Board received a letter from 
F.L.D., M.D. dated in September 2003 and two pages of medical 
records dated in August 2003.  Given that the veteran was 
notified that this matter was being certified for appeal on 
July 16, 2003, the evidence was timely submitted.  38 C.F.R. 
§ 20.1304 (2003).  The United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of the right to initial consideration of the evidence 
by the RO.  Therefore, since the evidence received in 
September 2003 was not considered by the RO and the veteran 
has not waived such consideration, in accordance with 38 
C.F.R. § 19.37(a), a remand is in order.  The RO should 
consider the evidence presented and issue a supplemental 
statement of the case (SSOC) addressing the evidence.

Given the need to remand this case to ensure that the process 
due the claimant is completed, the Board finds that another 
VA examination would also be helpful.  The September 2003 
letter from Dr. D. indicates that the veteran's distant 
visual acuity was 20/70 in the right eye and 20/150 in the 
left.  The examiner did not state whether this was the best 
distant vision obtainable with correction, but the associated 
records seem to indicate that it was not.  To clarify this, 
and to obtain information sufficient to rate the veteran's 
disability, another examination is called for.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA eye examination.  All findings necessary 
to rate macular disturbance and 
chorioretinitis should be made, including 
uncorrected and corrected central visual 
acuity for distance and near.  The examiner 
should specifically note whether there 
exists a difference of more than 4 diopters 
of spherical correction between the two 
eyes.  38 C.F.R. § 4.75 (2003).  The 
examiner should also identify the best 
distant vision for each eye shown on the 
August 18, 2003, private examination 
report.

2.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is deemed warranted in light of 
the newly received evidence-to include 
obtaining any additional opinions from a VA 
examiner-that development should be 
accomplished.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
that includes consideration of the evidence 
submitted in September 2003 and given the 
opportunity to respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

